Citation Nr: 0417177	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-24 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to service-acquired 
nicotine dependence.  

2.  Entitlement to service connection for hypertension, 
claimed as due to service-acquired nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran was born in January 1928 and entered military 
service at age 16 in January 1944.  He was released from 
service in February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office, (RO) 
in Reno, Nevada.

The Board remanded this case in February 2001 for additional 
development.  The veteran was accorded VA examinations in 
April 2003 and June 2003.  The RO returned the case to the 
Board in April 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's claim for service connection for COPD and 
hypertension due to tobacco use was received in May 1998.

3.  COPD and hypertension were each first identified many 
years after the veteran's separation from service and neither 
is shown to be related to any incident of such service, to 
include tobacco use during service.

4.  Nicotine dependence was first clinically identified more 
than 50 years after the veteran's release from service and 
there is no independent evidence to support the veteran's 
account of his tobacco use during service or the 
symptoms/manifestations of substance dependence he reportedly 
experienced during service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303(d).  

2.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.304 (2003).

3.  Hypertension was not incurred in or aggravated by service 
nor may hypertension be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.300, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  In August 2001, VA 
has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)(2003). 

VA must notify the veteran of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claims, and indicate which 
portion of that information and evidence, if any, is to be 
provided by the veteran and which portion, if any, VA will 
attempt to obtain on behalf of the veteran.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.

By virtue of the information contained in the discussion in 
the June 1999 rating decision, the October 1999 statement of 
the case, the February 2001 Remand, the April 2002 VCAA 
letter, and the July 2003 supplemental statement of the case, 
the veteran and his representative were notified of the 
information necessary to substantiate his claims and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

The Veterans Claims Court has recently held, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), that a notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

Upon review of the claims folder, the Board notes that the 
appellant filed a claim for smoking related problems due to 
service in May 1998.  Service connection was denied by a 
rating decision in June 1999.   

While the veteran was not provided with a VCAA letter prior 
to the initial decision, the Board finds that the timing of 
the claim (May 1998), and initial rating decision (June 1999) 
made it infeasible to provide notice required by the VCAA 
(enacted in November 2000) prior to the initial RO decision.    
 
By letter in April 2002, the veteran was informed of the laws 
pertaining to the VCAA.  In addition he was advised as to his 
due process rights with respect to his claim, was told what 
was needed to support his claim and was told what medical 
evidence (VA and private) would support his claim.  He was 
told that VA had obtained service medical records and private 
medical records, and he was told where to send additional 
information.   Further, all medical records identified by the 
veteran have been associated with the claims file. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Factual Background.  The veteran served on active duty with 
the United States Navy from January 1945 to February 1946.  
Service medical records reflect that he was seen in February 
1945 for complaints of sore throat, chills, fever, and chest 
pains.  Acute catarrhal fever was diagnosed and he was 
returned to duty several days later.  In October 1945 he was 
seen for complaints of headache, dizziness, and generalized 
aching.  Findings included persistent coughing, nosebleed, 
and rales, right base.  X-rays showed patchy consolidation, 
right lower base.  The initial diagnosis of catarrhal fever 
was changed to pneumonia, primary, atypical.  After almost 2 
weeks, the veteran was symptom free.  His chest was clear.  
He was returned to duty.  In December 1945 he was transferred 
to disciplinary barracks where he was examined and found 
physically qualified for confinement.  In January 1946, the 
veteran was seen for complaints of general malaise, fever, 
chills, cough, and sore muscles.  Acute catarrhal fever was 
diagnosed.  He was examined in February 1946 and found to be 
physically qualified for discharge under honorable conditions 
by reason of unsuitability for the Naval service.

In December 1963 the veteran filed a claim for compensation 
for "exhaustion."  This claim was denied in May 1964.  

In October 1967 he filed a claim for compensation for 
recurring attacks of chills and fever.  The report of 
examination by A. A. Cowden, M.D., dated in October 1967, 
reflects that the veteran was examined for complaints of 
recurring attacks of chills, fever, and aching.  The veteran 
was 75 inches tall and weighed 210 pounds.  His blood 
pressure was 120/70.  Ear, nose, and throat examination was 
negative.  His lungs were clear.  Examination was otherwise 
negative and the diagnosis was probable recurrent viral 
infections.  This claim was denied in November 1967.  In 
April 1978 the veteran's claim for compensation for malaria 
was denied.

Private medical records show that when the veteran was seen 
in July 1983, blood pressure readings of 160/100 and 150/102 
were recorded.  VA medical records reflect that when the 
veteran was seen in January 1988 his blood pressure was 
144/90.  

In March 1990, the veteran filed a claim for compensation or 
pension for a prostate condition.  Medical records from D. S. 
Smith, M.D., dated in February 1990, reflect blood pressure 
readings of 170/104 and 166/110.  It was noted that he was 
interested in nicotine gum for quitting smoking.  

VA examination for disability evaluation purposes in August 
1992 resulted in a diagnosis of hypertension.  VA examination 
in February 1995 revealed that the veteran had expiratory 
wheezes in most lung fields.  The examiner reported that the 
veteran quit smoking 5 years ago.  COPD was diagnosed.

Private medical records dated in March 1997 reflect that the 
veteran was seen for complaints of difficulty breathing, sore 
throat, and coughing with yellow-green mucus.  He denied any 
tobacco use for the last five years, but stated that he 
smoked 1 1/2 packs per day for 25 years.  Chest X-ray showed 
bibasilar infiltrates.  The impression was basilar pneumonia 
with bronchospasm and history of COPD.

The veteran's initial claim for service connection for 
pulmonary disease and hypertension was received by VA in May 
1998.  The veteran reported that he had not smoked before 
joining the Navy in 1944 at the age of 17.  While in the 
Navy, he started smoking, "due to military service and 
having it forced on me by superiors and my president."  

In response to an August 1998 questionnaire from the RO, the 
veteran submitted an October 1998 statement indicating that 
he started smoking in boot camp on his 17th birthday.  He 
smoked two packs of cigarettes per day before leaving the 
Navy.  He stopped smoking six years ago.  Following his 
release from active duty, his primary occupation was as a 
ships carpenter with the merchant marines for 25 years.  

In an October 1998 VA examination, the examiner noted that he 
reviewed the veteran's claims file.  He noted the veteran 
claimed to have begun smoking shortly after entering service 
when he was 17 years old.  He stopped smoking about 5 years 
ago.  The examiner noted he was being treated through the VA 
Medical Center (VAMC) Reno for severe pulmonary 
complications, include severe COPD.  He also had moderately 
elevated blood pressure in the past.  Recumbent blood 
pressure was 148/80, and sitting was 160/80 with a pulse of 
70.  He was medicated with Tenotrum for hypertension and 
prostatic hyperplasia.  Chest x-rays showed no cardiomegaly 
going back to 1992.  The examiner noted that he could barely 
hear heart sounds due to severe pulmonary congestion and his 
barrel chest.  He could not be tested to estimate his 
metabolic equivalent because of severe pulmonary disease.  
The diagnosis was mild hypertension without any particular 
symptomatology or disability at the present time.

The veteran was also accorded a respiratory examination in 
October 1998.  The examiner noted a history of COPD, benign 
prostate hypertrophy, hypertension and depression.  The 
medical records did not suggest significant tobacco use 
before the veteran joined the military service at the age of 
17 in 1945 (should be January 1944).  He reportedly began 
smoking on a regular basis after joining the Navy.  He smoked 
up to 2 packs a day because he felt that smoking was part of 
the routine of his job because everyone smoked.  The examiner 
stated that the veteran was released from military service in 
1947 (should be February 1945) and was smoking 2 packs of 
cigarettes per day at that time.  He continued to smoke one 
to two packs of cigarettes per day until about 6 years ago, 
when he completely quit smoking.  He claims he quit due to 
his breathing problems.  He was told he had emphysema and was 
advised to quit smoking at that time.  He had had progression 
of shortness of breath (SOB) on exertion over the past 8-10 
years.  He can now only walk short distances before having to 
sit down.  A pulmonary function test was interpreted to show 
moderate obstructive lung disease with significant response 
to bronchodilator therapy.  The diagnoses were as follows:

1.	Nicotine dependence, now in remission starting during 
service with US Navy and consolidated during the service 
with US Navy by history; and, 
2.	Moderate COPD, etiologically related to diagnosis #1.

By rating action in June 1999 service connection was denied 
for COPD and HTN due to the use of tobacco.

The veteran underwent a VA examination in September 1999.  
The examiner noted that the veteran was receiving a VA 
pension and felt that an increase was warranted, "due to a 
presumed service connection of his smoking related lung 
diseases, as he began smoking while in the Merchant 
Marines."

The Board in February 2001 remanded this case for additional 
development including VA physical and mental examinations.

The veteran underwent a VA hypertension examination in April 
2003.  The examiner noted that he reviewed the veteran's 
claims file.  The examination resulted in a diagnosis of 
partially treated hypertension. 

In June 2003, the veteran was accorded a psychiatric 
examination by VA for disability evaluation purposes.  The 
examiner noted that the veteran was currently being treated 
by a clinical social worker under court order.  He apparently 
had repeatedly been charged with harassment related to a 
conflict with his neighbor and others.  He reported treatment 
in Lake Crossing, which was a forensic mental health 
facility.  He apparently had persecutory delusions related to 
his neighbors and the government, which he perceived as 
robbing him and most senior citizens of their entitlement 
program benefits.  The examiner noted the veteran was 
difficult to follow in discussing his work history.  The 
veteran reported smoking 2 packs of cigarettes a day for 
approximately 53 years, starting immediately upon entering 
service in 1945.  He endorsed the presence of characteristic 
withdrawal symptoms and indicated that he would frequently 
smoke cigarettes to prevent these withdrawal symptoms.  He 
expended considerable effort in procuring cigarettes in 
service.  This included waiting on line at the commissary as 
well as digging cigarette butts out of sand ashtrays.  He 
reported that he had been hospitalized for respiratory 
problems while still in the Navy.  This was an indication to 
him that smoking may be detrimental.  However he continued to 
smoke.  In sum, the examiner noted that the veteran met at 
least 4 out of 7 criteria for nicotine dependence, and the 
diagnosis is given if a person meets 3 or more criteria.  The 
examiner concluded that based upon the veteran's reported 
history, the veteran met the criteria for nicotine dependence 
during and after his military service.  The examiner noted 
that he did not know of any way to independent verify the 
date of tobacco use onset.

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain presumptive diseases, including 
cardiovascular-renal disease or hypertension, which become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Also, disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

VA's Undersecretary for Health, in a 1997 memorandum, 
concluded that nicotine dependence may be considered a 
disease for VA compensation purposes.  In a 1997 opinion, VA 
General Counsel held that where the evidence indicated a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, and the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then became 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence pursuant to 38 C.F.R. § 
3.310.  See VAOPGCPREC 19-97.

Thus, the two principal questions which must be answered by 
adjudicators in resolving a claim for benefits for tobacco-
related disability secondary to nicotine dependence are:  (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability first occurring after service.

In determining whether secondary service connection for 
disability attributable to tobacco use subsequent to military 
service is warranted, the first question that must be 
addressed is whether the veteran acquired a dependence on 
nicotine during service.  This is a medical determination 
which must be supported by competent medical evidence.  The 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), at page 243, sets forth the 
criteria for diagnosing substance dependence, as specifically 
applicable to nicotine dependence.  Under those criteria, 
nicotine dependence might be described as a maladaptive 
pattern of nicotine use leading to clinically significant 
impairment or distress, as manifested by three or more of a 
listing of seven specific criteria occurring at any time in 
the same 12-month period.  Without going into specific 
details, those seven criteria were listed as tolerance, 
withdrawal, use of tobacco in larger amounts or over a longer 
period than was intended, persistent desire or unsuccessful 
efforts to cut down or control nicotine use, devotion of a 
great deal of time in activities necessary to obtain or use 
nicotine, relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.

In a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service use of tobacco products was the proximate 
cause of the disability upon which the claim was predicated.

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Where the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide (1) medical evidence of 
a current disability; (2) medical evidence that nicotine 
dependence arose in service; (3) and medical evidence of a 
relationship between current disability and the nicotine 
dependence.

The Internal Revenue Service Restructuring and Reform Act 
passed in July 1998 added 38 U.S.C.A. § 1103 which prohibits 
service connection for death or disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during the veteran's active service 
(direct or presumptive service connection may still be 
allowed).  However, this new law is only applicable to claims 
filed after June 9, 1998.  Because the veteran in this case 
initiated his claims for service connection for tobacco 
related disability in May 1998, before the effective date of 
the new law, he is entitled to seek service connection in 
accordance with earlier law and regulation (as described 
above) which does not prohibit such benefits.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Nicotine Dependence.  At the June 2003 VA mental disorders 
examination, the veteran maintained that he began smoking 
cigarettes during his active military duty and that this 
caused him to smoke so much that he became addicted to 
nicotine.  In this regard, the Board acknowledges that the 
veteran was diagnosed with nicotine dependence by the VA 
examiner in June 2003.  That examiner concluded that in sum 
the veteran met at least 4 out of 7 criteria for nicotine 
dependence.  According to the information provided by the 
veteran, he met the criteria for nicotine dependence. 

In Davis v. West, 13 Vet. App. 178 (1999), the Court pointed 
out the following:

Congress has provided several methods of 
assisting certain veterans in overcoming 
difficult evidentiary burdens in relation 
to exposure to harmful substances in 
service.  See, e.g., 38 U.S.C. § 1112(c) 
(relating to radiation exposure); 38 
U.S.C. § 1116 (relating to exposure to 
certain herbicides).  

In this case, no such provision exists; therefore, it is the 
veteran's burden to submit evidence of the onset of nicotine 
dependence.  The veteran is competent to report his history 
of smoking, before service, during service, and after 
service.  However, he is not competent to diagnose nicotine 
dependence or to establish the date of onset for such a 
disorder.  However, as noted, there is no presumption that 
nicotine dependence was incurred in service even where there 
is evidence of in-service tobacco use, such as is the case 
for certain diseases related to in-service radiation exposure 
or Agent Orange exposure.  Likewise, the Board notes that 
there is no regulation regarding nicotine dependence similar 
to the regulations for post-traumatic stress disorder (PTSD) 
which permit a combat veteran's lay testimony alone to 
establish the occurrence of the claimed in-service stressor.  
There is no similar regulation which would permit the 
veteran's lay testimony alone to establish the claimed in-
service tobacco use and the in-service symptoms and 
manifestations needed to support a diagnosis of nicotine 
dependence.  See 38 C.F.R. §§ 3.307(d), 3.309(d), (e); 
3.304(f).

The veteran was not diagnosed with COPD, hypertension, or 
nicotine addiction in service.  In Davis, supra, the Court 
pointed out that nicotine dependence is a medical question 
that must be answered by a medical opinion or diagnosis, and 
that a medical professional might render such an opinion 
after the veteran's discharge from service, based on past 
medical history.  In this case, the record contains a 
competent medical opinion, based on the veteran's reported 
history of in-service and post-service smoking, that the 
veteran met the criteria for a diagnosis of nicotine 
dependence during his military service.  The record also 
contains competent evidence linking his post-service COPD to 
his post-service smoking due to nicotine addiction.  However, 
in view of the absence of a statutory presumption as to 
cigarette smoking, there must be some evidence other than the 
veteran's reported history to establish the fact that the 
veteran began smoking during service and that he did in fact 
use tobacco products during service to such an extent that he 
met the criteria for a diagnosis of nicotine dependence.

The diagnosis of nicotine dependence in service is based 
solely on the veteran's reported history (1) that he did not 
smoke prior to service; (2) that he smoked 2 packs of 
cigarettes a day starting immediately upon entering service 
in 1945; (3) that he experienced characteristic withdrawal 
symptoms during service; (4) that he expended considerable 
effort in procuring cigarettes in service, including waiting 
digging cigarette butts out of sand ashtrays; and (5) that he 
continued smoking in service even though he was hospitalized 
for respiratory problems and should have known that smoking 
was detrimental.

The history as reported by the physician who offered the 
opinion that the veteran met the criteria for a diagnosis of 
nicotine dependence during his military service is clearly 
mistaken and inconsistent with the evidence of record as to 
when the veteran entered military service.  Likewise, review 
of information in the claims folder indicates that on 
multiple occasions prior to the June 2003 VA examination, the 
veteran gave conflicting stories as to when he started 
smoking as well as when he stopped smoking.  Specifically, at 
one point he reported that he had smoked a few cigarettes 
prior to service, during the examination he reported smoking 
for 53 years.  In a private hospital record in March 1997 he 
reported a 25 year history of smoking.  This would mean he 
began smoking 27 years after service while in the Merchant 
Marines.  Furthermore, he has variously reporting that he 
quit smoking from 5 to 10 years ago.  Moreover, while the 
claims folder contains medical evidence showing that the 
veteran requested nicotine gum from a physician to help him 
to quit smoking in 1990, there is no contemporaneous evidence 
in the record prior to 1990 which would indicate that the 
veteran smoked.  The VA physician in June 2003 explained that 
he knew of no way to independently verify the date of the 
veteran's onset of tobacco use. 

Therefore, the Board finds that the June 2003 VA examiner's 
opinion that the veteran met the criteria for a diagnosis of 
nicotine dependence during his military service has little 
probative value.  See Reonal v. Brown, Vet. App. 458 (1993) 
(holding that an opinion based upon an inaccurate factual 
premise has no probative value); see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to service origin).  The Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Consequently, in view of the fact that Congress has provided 
no method of assisting veterans in overcoming difficult 
evidentiary burdens in relation to establishing tobacco use 
to such an extent as to meet the criteria for a diagnosis of 
nicotine dependence in service, it is the veteran's burden to 
submit supporting evidence of the onset of nicotine 
dependence to substantiate his own reported history.  The 
Board must conclude that the relevant evidence of record does 
not support the finding that the veteran's 13 month period of 
military service was the period in which he became addicted 
to nicotine or that smoking during that period of service 
resulted in his nicotine dependence.  Without any evidence to 
corroborate the veteran's reported history as to his in-
service smoking, service connection for nicotine dependence 
is not warranted.  The preponderance of the evidence is 
against the claim.

COPD and Hypertension, Claimed to be Secondary to Tobacco 
Use.  Neither COPD nor hypertension was identified during the 
veteran's military service or until many years after the 
veteran's release from service in February 1945.  The 
earliest evidence of hypertension is shown by blood pressure 
readings taken in July 1983 and the first post-service 
medical evidence of a respiratory disorder is dated in 
February 1995.  It is neither contended nor shown that either 
of this conditions began during the veteran's military 
service or until many years thereafter.  Likewise, it is 
neither contended nor shown that either condition is due to 
the veteran's smoking from January 1944 to February 1945 as 
opposed to his long history of smoking after service.  
Significantly, no competent medical evidence of record 
supports a finding that the veteran's COPD or hypertension 
began during his military duty or is related to his in-
service smoking.  The veteran's claim is that these 
conditions are due to his extensive post-service smoking 
resulting from nicotine dependence.

Inasmuch as the Board has determined that service connection 
for nicotine dependence is not warranted, there can be no 
basis for the grant of service connection for COPD or 
hypertension as secondary to nicotine dependence.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for COPD, claimed as due to service-
acquired nicotine dependence, is denied.  

Service connection for hypertension, claimed as due to 
service-acquired nicotine dependence, is denied.  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



